It is ordered and adjudged that the judgment of the said Court of Appeals be, and the same hereby is, affirmed for the reason that no bill of exceptions in the Court of Appeals was allowed by that court and none has been filed in this court, and the state of the pleadings at the time the demurrer to the reply was filed raised the issue of fact of modification and construction of the contract by the parties themselves.
Judgment affirmed.
KINKADE, ROBINSON, JONES, MATTHIAS, DAY and ALLEN, JJ., concur.